Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 27, 2020

                                      No. 04-20-00008-CV

                                       Dennis R. CAHILL,
                                           Appellant

                                                 v.

                                  Shirley A. JONES-CAHILL,
                                             Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 18-236
                          Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER
        This is an accelerated appeal from an interlocutory order. Appellant filed his notice of
appeal on December 16, 2019. Accordingly, the clerk’s record was due ten days later on
December 27, 2019. See TEX. R. APP. P. 26.1(b), 35.1(b). This court has granted Susan Jackson,
the District Clerk of Kendall County, Texas, extensions of time until February 24, 2020, to file
the record. On that date, the Clerk filed a notification of late record stating the record would not
be timely filed and requesting a further extension of time.

       We grant the motion in part and order Susan Jackson to file the clerk’s record in this
appeal by March 5, 2020. See TEX. R. APP. P. 35.3(c) (extension of time to file record in
accelerated appeal must not exceed 10 days). Jackson is advised that no further extensions of
time will be granted.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court